SiebecKer, J.
The complainant seeks relief against the judgment in the divorce action in so far as the judgment therein awarded a final division and distribution of the husband’s estate. The power to vacate and set aside a judgment after the term of court at which it was rendered, except for want of jurisdiction of the court to render a final judgment in the action, is limited by sec. 2832, Stats. (1898), to a period of one year after notice thereof. As was declared in Uecker v. Thiedt, 133 Wis. 148, 113 N. W. 447: “The old bill of review to vacate judgments for fraud or grounds other than jurisdictional ones was terminated by the adoption of our Code of Practice.” See cases there cited.
It is strenuously urged that the facts alleged in the instant case constitute a cause of action for equitable relief against that part of the judgment in the divorce action by which the court awarded a final 'division and distribution of the husband’s estate, because the facts alleged show that this plaintiff was fraudulently induced by the deceased husband to stipulate to accept the sum of $500 in lieu of all her claims for costs, alimony, and her equitable share in a final division of his estate in such divorce action. Plaintiff alleges that she was induced to consent to such stipulation by the decedent’s false representations as to the amount of his debts and his *229false representations as to tbe amount of property be actually owned, that ber consent was unmixed witb any fraud or negligence on ber part, and that sbe first learned of these false representations after bis decease and after tbe expiration of •one year from tbe time sbe bad notice of tbe rendition of tbe judgment ip. tbe divorce action. Tbe relief sought in tbe instant case is like that sought in tbe Uecher Oase, and tbe facts .alleged on which equitable relief is invoked in tbe two cases are in their legal effect well nigh tbe same. Here, as there, tbe court in tbe divorce action awarded a final division and distribution of tbe husband’s estate between tbe parties to tbe action in accordance with tbe written agreement of tbe parties, which it is alleged tbe husband obtained from tbe wife by false and fraudulent representations as regards tbe true amount of bis estate, and it is alleged that tbe wife was induced to consent thereto unmixed witb any fault or negligence ■on ber part. It was there held respecting such a state of facts that “this falls far short of an assertion that the testator in any wise imposed upon tbe court or by fraud induced tbe rendition of its judgment.” It is there held that tbe court’s action must be deemed to have rested on tbe agreement and tbe other facts of tbe case brought to its attention, and that under such circumstances tbe action of tbe court in rendering judgment must be deemed to have been induced by tbe actual state of facts then before it, and that it cannot be said that tbe alleged fraudulent transaction through which tbe conditions were created on which tbe court acted operated as a fraud on the, court in awarding the judgment. We are persuaded that this case is ruled by tbe Uecher Case, and that the trial court properly sustained tbe demurrer to tbe complaint.
By the Court. — Tbe order appealed from is affirmed.